LACOMBE, Circuit Judge.
This is a bill in equity for infringement of - United States letters patent No. 429,419, with the usual averments. Complainant is an alien, the defendant piano company is a New Jersey corporation, and the defendant De Frece a citizen of the state of New York, and an inhabitant of the Southern district thereof. The present motion is to set aside the service of the subpoena ad respondendum, and to dismiss the bill on the ground that this court has not jurisdiction of the defendants, or either of them. The defendant piano company has- obtained extension of time to plead, answer, demur, or take such other action as it may be advised. This is the equivalent of a general appearance, and the motion to dismiss, as to it, is therefore denied. The defendant De Frece was appointed receiver of the defendant corporation by the chancery court of New Jersey, and subsequently was appointed ancillary receiver by the supreme court of this state. Motion to dismiss as to Mm is made upon the ground that complainant has not obtained leave to sue him from either of the courts appointing him. Leave was obtained, from the New York court, but the order giving it has since been vacated. The general rule undoubtedly is that a court will not entertain jurisdiction of a suit against a receiver appointed by another court until the appointing court has given its consent that he be sued. This rule rests on principles of comity, and is considered essential for the protection of the receiver as an officer of the court appointing Mm against unnecessary and expensive liiigation touching controversies "wherein' it may often be within the power of the appointing court to give ample relief to any person aggrieved. But the rule has its qua lid cations, and the case at bar does not fall within it. This suit is one under the federal laws, involving questions as to the validity and infringement of United States letters patent, which the state courts have no jurisdiction to determine. Store Service Co. v. Clark, 100 N. Y. 370, 3 N. E. 335. The federal courts cannot, assent to the proposition that they have mo jurisdiction, without leave of the state courts first obtained, to enjoin individuals, even though they be officers of state courts, from infringing upon the rights of the owner of a patent. To do so would be to abdícale functions which, under the federal constitution, are confided to them, and to them exclusively, by the federal laws. Such a refusal would leave it within the power of the state courts to exclude the holder of lights granted to him by the United States from the o-nly tribunals which have jurisdiction to vindicate those rights. The reasoning in Barron v. Burnside, 121 U. S. 186, 7 Sup. Ct. 931, and other similar authorilies applies perfectly to such a case as this. The motion is denied.